IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COUNTY OF ALLEGHENY                        : No. 30 WAL 2017
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (PARKER)                             :
                                           :
                                           :
PETITION OF: HAROLD PARKER                 :

HAROLD PARKER,                             : No. 31 WAL 2017
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (COUNTY OF ALLEGHENY),               :
                                           :
                   Respondents             :


                                      ORDER


PER CURIAM


       AND NOW, this 6th day of June, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


(a.)    Whether the Commonwealth Court erred when it held, without legal precedent,
        that a workers’ compensation claimant’s attorney must disgorge and return
        unreasonable contest attorney’s fees if the employer ultimately prevails?
(b.)   Whether the disgorgement and return of unreasonable contest attorney’s fees
       when the employer ultimately prevails is better left to the legislature rather than
       the courts?




                        [30 WAL 2017 and 31 WAL 2017] - 2